Order entered December 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01257-CV

 JOHN W. PRILLER, INDIVIDUALLY AND D/B/A JOHN PRILLER & ASSOCIATES
                AND EDSEL F. MATTHEWS, JR., Appellants

                                               V.

             MORGAN COX, III AND DM FOREST CREEK LLC, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-04089-2014

                                           ORDER
       Appellant Edsel F. Matthews Jr. has filed an unopposed motion to dismiss his appeal,

stating he and appellees have settled their dispute. See TEX. R. APP. P. 42.1(a). We GRANT the

December 17th motion and DISMISS the appeal of Mr. Matthews. See id. The appeal of John

W. Priller, individually and d/b/a John Priller & Associates, remains pending.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE